Citation Nr: 0005636	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied entitlement to pension 
benefits.

This Board remanded this matter in February 1996.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.

In August 1996 the veteran made a claim for service 
connection for cancer of the right lung and for a skin rash 
as a result of exposure to herbicides.  The RO denied the 
veteran's claims in April 1999.  The veteran filed a Notice 
of Disagreement in May 1999 and a Statement of the Case was 
issued in July 1999.  The veteran submitted Substantive 
Appeal in December 1999 with regard to the pension claim 
only.  He did not address the claims for service connection 
for cancer of the right lung and a skin rash due to exposure 
to herbicides in his December 1999 Substantive Appeal.  No 
Substantive Appeal has been filed with respect to these 
issues and the Board therefore has no jurisdiction to review 
the RO's evaluation.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.101, 20.200, 20.202.


FINDINGS OF FACT

1.  There is evidence of honorable active military service of 
90 days or more during a period of war.  The veteran's DD 214 
indicates that he served on active duty from February 1968 to 
September 1969, during the Vietnam War.  

2.  The ratable disabilities of record includes the service-
connected disability, residuals of a fractured metatarsal of 
the left foot and nonservice-connected disabilities, migraine 
headaches, chronic thoracolumbar syndrome, bilateral hearing 
loss and mild restrictive lung disease.  The combined 
disability evaluation is 70 percent.  

3.  The veteran reported no income on his May 1997 Income-Net 
Worth and Employment Statement.  Thus, the veteran's income 
does not exceed the statutory limit.  


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran's DD 214 indicates that he served on active duty 
from February 1968 to September 1969, during the Vietnam War.  
Thus he served on active duty for 90 days or more during a 
period of war.  The ratable disabilities of record include 
the service-connected disability, residuals of a fractured 
metatarsal of the left foot and nonservice-connected 
disabilities, migraine headaches, chronic thoracolumbar 
syndrome, bilateral hearing loss and mild restrictive lung 
disease.  The combined disability evaluation is 70 percent.  
The veteran reported no income on his May 1997 Income-Net 
Worth and Employment Statement.  


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Subsequent to the Board's February 1996 remand the veteran 
submitted VA and private medical records.  These medical 
records provide diagnoses of other disorders.  These 
conditions have not been evaluated and assigned a percentage 
rating by the RO.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  In regard to a claim for pension benefits, the exact 
nature and degree of severity of the various disabilities is 
clearly pertinent.  Therefore, each claimed disorder must be 
adequately examined and evaluated by the RO.  In the instant 
case, several disorders have not been adequately evaluated.  
The disorders were obstructive sleep apnea, a possible 
seizure disorder, syncopal spells, vertigo, mild sigmoid 
colon diverticulosis, allergic rhinitis and error of 
refraction.  

The veteran submitted page two of a Social Security 
Administration (SSA) determination dated February 1999.  
Records pertaining to SSA benefits have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
the veteran is unemployable.  The United States Court of 
Appeals for Veterans Claims (Court) held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in the SSA determination.  

The Board regrets the delay involved in remanding this case a 
second time; however, it firmly believes that the development 
noted below must be attempted prior to making a final 
decision in this matter.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA general medical examination, 
to include but not limited to, a 
neurologic and other specialist 
examinations in order to determine the 
severity of the obstructive sleep apnea, 
a possible seizure disorder, syncopal 
spells, vertigo, mild sigmoid colon 
diverticulosis, allergic rhinitis and 
error of refraction.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiners prior 
to the examinations so that the veteran's 
entire medical history can be taken into 
consideration and the examiners are asked 
to indicate in the examination report 
that he or she has examined the claims 
folder, including the veteran's 
statements.  The examiners must render a 
joint opinion as to the whether these 
disorders render the veteran 
unemployable.  The factors upon which the 
opinions are based must be set forth.  
The examiner should provide a complete 
rationale for all conclusions reached.  

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with their February 1999 determination.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately not 
obtained, should be documented.  

3.  When the requested development 
actions have been completed, the case 
should be readjudicated by the RO and a 
rating action prepared which lists all 
the veteran's disabilities and the 
percentage evaluations assigned to each.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes the percentage 
rating for each diagnosed disability, 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities, and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502 (a) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, 4.17 (1999)) by 
which a permanent and total disability 
rating for pension purposes may be 
assigned.  The veteran and his 
representative should then be given an 
opportunity to respond.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



